


110 HR 7326 IH: Systematic Foreclosure Prevention and

U.S. House of Representatives
2008-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7326
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2008
			Ms. Waters (for
			 herself, Ms. Velázquez,
			 Mr. Capuano,
			 Mrs. Maloney of New York,
			 Mr. Al Green of Texas,
			 Mr. Scott of Georgia,
			 Mr. Cleaver,
			 Mr. Watt, and
			 Mr. Baca) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To establish a systematic mortgage modification program
		  at the Federal Deposit Insurance Corporation, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Systematic Foreclosure Prevention and
			 Mortgage Modification Act.
		2.Systematic
			 foreclosure prevention and mortgage modification plan established
			(a)In
			 generalThe Chairperson of
			 the Federal Deposit Insurance Corporation shall establish a systematic
			 foreclosure prevention and mortgage modification program by—
				(1)paying servicers
			 $1,000 to cover expenses for each loan modified according to the required
			 standards; and
				(2)sharing up to 50
			 percent of any losses incurred if a modified loan should subsequently
			 re-default.
				(b)Program
			 componentsThe program established under subsection (a) shall
			 include the following components:
				(1)Eligible
			 borrowersThe program shall
			 be limited to loans secured by owner-occupied properties.
				(2)Exclusion for
			 early payment defaultTo promote sustainable mortgages,
			 government loss sharing shall be available only after the borrower has made a
			 minimum of 6 payments on the modified mortgage.
				(3)Standard net
			 present value testIn order to promote consistency and simplicity
			 in implementation and audit, a standard test comparing the expected net present
			 value of modifying past due loans compared to the net present value of
			 foreclosing on them will be applied. Under this test, standard assumptions
			 shall be used to ensure that a consistent standard for affordability is
			 provided based on a 31 percent borrower mortgage debt-to-income ratio.
				(4)Systematic loan
			 review by participating servicersParticipating servicers shall
			 be required to undertake a systematic review of all of the loans under their
			 management, to subject each loan to a standard net present value test to
			 determine whether it is a suitable candidate for modification, and to modify
			 all loans that pass this test. The penalty for failing to undertake such a
			 systematic review and to carry out modifications where they are justified would
			 be disqualification from further participation in the program until such a
			 systematic program was introduced.
				(5)ModificationsModifications
			 may include any of the following:
					(A)Reduction in
			 interest rates and fees.
					(B)Forbearance of
			 principal.
					(C)Extension of the
			 term to maturity.
					(D)Other similar
			 modifications.
					(6)Reduced loss
			 share percentage for underwater loansFor
			 loan-to-value ratios above 100 percent, the government loss share shall be
			 progressively reduced from 50 percent to 20 percent as the current
			 loan-to-value ratio rises, except that loss sharing shall not be available if
			 the loan-to-value ratio of the first lien exceeds 150 percent.
				(7)Simplified loss
			 share calculationIn order to ensure the administrative
			 efficiency of this program, the calculation of loss share basis would be as
			 simple as possible. In general terms, the calculation shall be based on the
			 difference between the net present value, as defined by the Chairperson of the
			 Federal Deposit Insurance Corporation, of the modified loan and the amount of
			 recoveries obtained in a disposition by refinancing, short sale, or real estate
			 owned sale, net of disposal costs as estimated according to industry standards.
			 Interim modifications shall be allowed.
				(8)De minimis
			 testTo lower administrative costs, a de minimis test shall be
			 used to exclude from loss sharing any modification that does not lower the
			 monthly payment at least 10 percent.
				(9)8-year limit on
			 loss sharing paymentThe loss sharing guarantee shall terminate
			 at the end of the 8-year period beginning on the date the modification was
			 consummated.
				(c)RegulationsThe
			 Corporation shall prescribe such regulations as may be necessary to implement
			 this Act and prevent evasions thereof.
			(d)Troubled
			 assetsThe costs incurred by
			 the Federal Government in carrying out the loan modification program
			 established under this section shall be covered out of the funds made available
			 to the Secretary of the Treasury under section 118 of the Emergency Economic
			 Stabilization Act of 2008.
			(e)Modifications to
			 programThe Chairperson of the Federal Deposit Insurance
			 Corporation may make any modification to the program established under
			 subsection (a) that the Chairperson determines are appropriate for the purpose
			 of maximizing the number of foreclosures prevented.
			(f)ReportBefore
			 the end of the 6-month period beginning on the date of the enactment of this
			 Act, the Chairperson of the Federal Deposit Insurance Corporation shall submit
			 a progress report to the Congress containing such findings and such
			 recommendations for legislative or administrative action as the Chairperson may
			 determine to be appropriate.
			
